Per Curiam:

Respondent, Carter-Moit, instituted this action against appellant, Ted McDaniels, to foreclose a mechanic’s lien against appellant’s property for materials and labor furnished in the construction thereon of a commercial sign.
The trial judge, who heard the case without a jury, granted judgment in favor of the respondent in the amount of $3,651-.68 on the primary action, awarded $1,800.00 to the respondent as attorney’s fees, and decreed foreclosure and sale of the property.
Appellant’s exceptions challenge the award of $3,651.68 on two grounds: (1) that the evidence does not support the court’s finding that the construction was properly performed; and, (2) that the lower court abused its discretion in granting an amendment to respondent’s complaint at the time of trial.
After a full consideration of the record and arguments of counsel, we are of the unanimous view that no error of law is present and that a full written opinion on these issues would be of no precedential value. We affirm this portion of the appeal under Rule 23 of the Rules of Practice of this Court.
Appellant’s final exception challenges the award of attorney’s fees as being excessive. We find his contentions meritorious and, accordingly, reduce the amount of the fee to $750.00.
Affirmed in part; reversed in part.